Citation Nr: 0011434	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for neurologic, 
cardiovascular, pulmonary, and orthopedic disorders as 
residuals of thallium poisoning.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1952 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following remands to the RO in 
July 1996 and April 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a September 1991 decision, the Board established 
service connection for thallium poisoning.  

3.  The evidence establishes that the veteran's degenerative 
joint disease of the cervical spine with associated 
neurological impairment is a residual of thallium poisoning 
in service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged neurologic, cardiovascular, pulmonary, 
and orthopedic disorders (other than a disorder of the 
cervical spine) and thallium poisoning in service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine with 
associated neurological impairment is a residual of thallium 
poisoning during active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  

2.  The veteran's claim of entitlement to service connection 
for neurologic, cardiovascular, pulmonary, and orthopedic 
disorders (other than a disorder of the cervical spine) as 
residuals of thallium poisoning is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to allow the parties involved in this action the 
ability to locate documents referred to in this decision, the 
volume wherein each pertinent document is located will be 
shown in parentheses after the cited document. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In a September 1991 decision, the Board granted service 
connection for thallium poisoning.  In a December 1991 rating 
decision, the RO issued the specific determination that 
service connection for organic mental disorder as a residual 
of thallium poisoning was in order.  The RO denied service 
connection for any other disorder claimed as a residual of 
thallium poisoning.  The Board notes that, pursuant to the 
April 1998 Board decision, the organic mental disorder is 
evaluated as 100 percent disabling effective from June 1988.  
The veteran continues to seek service connection for 
neurologic, cardiovascular, pulmonary, and orthopedic 
disorders secondary to thallium poisoning.  

Initially, the Board finds that the claim for orthopedic 
disorder of the cervical spine is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  See Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for a 
cervical spine disorder as a residual of thallium poisoning.  
The evidence shows that the veteran is diagnosed as having 
severe degenerative joint disease (DJD) of the cervical spine 
with associated neurological impairment.  In statements dated 
in July and October 1993 (Vol. 2), Michael Heffernan, Ph.D., 
R.M.T., indicated his opinion that the veteran's chronic 
degenerative cervical condition was consistent with thallium 
poisoning, as shown in medical research and case studies.  In 
a May 1993 statement (Vol. 2), H. Sprague Taveau, D.O., 
commented that the degree of cervical disease shown was 
considered highly unusual for a man the veteran's age.  The 
balance of the medical evidence fails to reveal a contrary 
opinion as to the etiology of the cervical spine disorder.  
The Board notes that the veteran was treated at Allied 
Physicians Clinics from November 1990 to May 1991 (Vol. 1) 
for cervical and thoracic strain resulting from an automobile 
accident.  However, treatment records from James L. Beach, 
D.O., from as early as November 1987 (Vol. 2) show complaints 
of neck pain.  Thus, it does not appear that the veteran's 
neck problems entirely result from the accident.  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for a cervical spine 
disorder as a residual of thallium poisoning in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.   

With respect to the remaining orthopedic claims, as well as 
the claimed neurologic, cardiovascular, and pulmonary 
disorders, the Board finds that the claims are not well 
grounded.  The first requirement of a well grounded claim is 
medical evidence of a current diagnosis of the claimed 
disorder.  However, there is no medical evidence of a current 
neurologic disorder.  Specifically, physical examination from 
the November 1996 VA neurologic examination (Vol. 3) is 
essentially normal.  Electrophysiologic studies performed in 
December 1996 (Vol. 3) were also essentially normal, showing 
no peripheral neuropathy, myoneuropathy, radiculopathy, or 
nerve entrapment syndromes.  A claim is not well grounded if 
there is no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
    
Concerning the claimed cardiovascular disorders, records from 
University Medical Center dated in April 1994 (Vol. 3) showed 
that the veteran was admitted for chest pain, to rule out 
myocardial infarction.  According to later reports coronary 
atherosclerosis was diagnosed.  A VA outpatient 
electrocardiogram (EKG) performed in October 1994 (Vol. 3) 
showed premature ventricular and atrial contractions.  
However, a VA Holter monitor report from August 1996 was 
normal.  In addition, the November 1996 VA cardiovascular 
examination (Vol. 3) shows a diagnosis of hypertension 
without other evidence of current significant cardiovascular 
disease.  

With respect to the veteran's claimed pulmonary disorders, 
November 1996 VA pulmonary examination (Vol. 3) diagnosed 
chronic bronchitis with minimal obstruction.  The Board notes 
that the veteran is already service-connected for chronic 
obstructive pulmonary disease.    

Finally, with respect to the claimed orthopedic disorders, 
other than the cervical spine disorder discussed above, the 
Board finds that the March 1994 VA fee-basis orthopedic 
examination (Vol. 2) relates a diagnosis of chronic low back 
pain with X-ray evidence of minimal osteoarthropathy.  

Although the veteran is diagnosed as having these disorders, 
the Board finds that the claims are not well grounded because 
there is no competent medical evidence of a nexus between the 
claimed disorders and thallium poisoning in service.  
Specifically, there is no medical opinion of record that 
links any of the veteran's cardiac, pulmonary, or orthopedic 
symptoms to thallium poisoning.  In fact, in the February 
1997 addendum (Vol. 3) to the earlier VA examination, the 
cardiology examiner indicated that there was no relationship 
between the veteran's hypertension and thallium poisoning.  
In addition, the examiner from the November 1996 VA pulmonary 
examination (Vol. 3) indicated that the veteran's disorder 
was consistent with his long history of tobacco use.  In the 
February 1997 addendum (Vol. 3), the examiner added that 
research failed to uncover any medical articles linking 
thallium poisoning to respiratory tract disease or cough.  
Finally, because no neurologic disorder is diagnosed, there 
necessarily can be no competent medical evidence that links 
the disorder to service.  

In a September 1989 statement (Vol. 1), Donald B. Kunkel, 
M.D. generally related that "it does appear that thallium 
may produce chronic or late developing effects as toxic 
manifestations."  This opinion does not render the claim 
well grounded because it fails to specifically relate any of 
the veteran's actual symptoms to thallium poisoning.     

In a March 1989 statement (Vol. 1), Dr. Beach related that he 
had treated the veteran since 1987 for disorders including 
fibromyositis, trigger point somatic dysfunction, muscle 
contraction cephalalgia, sweats, dizziness, nausea, and 
vertigo.  He concluded that the disorders "may be related to 
thallium toxicity."  The Board finds that such an opinion is 
insufficient to establish a well grounded claim.  A medical 
opinion expressed in terms of "may," also implies "may 
not" and is too speculative to establish plausibility.  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In addition, the veteran has submitted copies of a variety of 
medical journal articles and books in support of his 
contention that his symptoms result from thallium poisoning.  
The Board acknowledges that, in certain circumstances, 
medical treatise evidence may be sufficient to establish 
plausibility.  Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, in 
this case, the medical treatise evidence generally discusses 
usual or typical initial manifestations of thallium 
poisoning.  Inasmuch as the evidence discusses chronic 
effects on mental functioning, the Board emphasizes that 
organic brain syndrome is already an adjudicated residual of 
thallium poisoning and evaluated as totally disabling.  
Moreover, the treatise evidence fails to address or eliminate 
the possible existence of other conditions that present with 
the same symptoms.  Sacks, 11 Vet. App. at 317.  Thus, the 
Board finds that the medical treatise evidence does not 
create a plausible claim for neurological, cardiovascular, 
pulmonary, or orthopedic disorders (other than a cervical 
spine disorder) as residuals of thallium poisoning.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for neurologic, cardiovascular, pulmonary, and 
orthopedic disorders (other than DJD of the cervical spine) 
as residuals of thallium poisoning.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection as discussed above, he should submit competent 
medical evidence showing that his particular symptoms are in 
fact caused by or related to thallium poisoning in service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for DJD of the cervical 
spine with associated neurological impairment as a residual 
of thallium poisoning is granted.  

Service connection for neurologic, cardiovascular, pulmonary, 
and orthopedic disorders (other than DJD of the cervical 
spine) as residuals of thallium poisoning is denied.  


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 



